Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                        Case No. 19-cv-24512
  LILIANA MUNOZ,

         Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

        Defendant.
  ___________________________________/


          UNOPPOSED MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

         Defendant, Dollar Tree Stores, Inc., by and through undersigned counsel and pursuant to

  Federal Rule of Civil Procedure 26(c)(1), hereby moves the Court for a confidentiality order and

  states in support as follows:

         1.      On September 24, 2019, Plaintiff propounded a Request for Production on

  Defendant seeking, inter alia, proprietary documents prepared by and/or for Defendant for its

  internal use only.

         2.      These documents must be designated as confidential to prevent their unauthorized

  publication and use.

         3.      Thus, Defendant requests that this Court enter a confidentiality order in anticipation

  of its response to Plaintiff’s Request for Production.

         4.      Undersigned counsel for Defendant has conferred with counsel for Plaintiff, who

  has no objection to the relief requested herein.

         5.      A proposed confidentiality order is attached hereto as Exhibit A.
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 2 of 14



         WHEREFORE Defendant, Dollar Tree Stores, Inc., requests that the Court enter an Order

  in substantially the same form as the proposed confidentiality order attached hereto as Exhibit A

  and grant such other relief as the Court deems just and proper.

                                   CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this ___ day of January 2020, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify the foregoing document

  is being served this day on all counsel of record or pro se parties identified in the matter specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronic Notices

  of Electronic Filing.

                                                         ALMAZAN LAW, P.A.
                                                         Counsel for Defendant
                                                         7901 Ludlam Road, Suite 100
                                                         Miami, Florida 33143
                                                         Telephone:    (305) 665-6681
                                                         Facsimile:    (305) 665-6684
                                                         Service:       efile@almazanlaw.com

                                                         /s/ JOHANNA CASTELLON VEGA
                                                         ALEXANDER P. ALMAZAN
                                                         Florida Bar No.: 159166
                                                         aalmazan@almazanlaw.com
                                                         JOHANNA CASTELLON VEGA
                                                         Florida Bar No.: 58345
                                                         jvega@almazanlaw.com
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 3 of 14




                                EXHIBIT A
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 4 of 14



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                         Case No. 19-cv-24512
  LILIANA MUNOZ,

         Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

        Defendant.
  ___________________________________/
                                   CONFIDENTIALITY ORDER

         THIS ACTION having come before the Court on the Defendant’s Unopposed Motion for

  Entry of Confidentiality Order, and the Court having reviewed the Motion and being fully advised

  in the premises, it is hereby ORDERED and ADJUDGED as follows:

         1.      Definition of Confidential Information

         "Confidential Information" is information (regardless of form) produced or furnished by a

  party or non-party in response to any party's discovery request or inquiry, formal or informal,

  which the designating party reasonably believes in good faith to constitute or contain information

  that is of the type referred to in Federal Rule of Civil Procedure 26(c)(1)(G), which, for the purpose

  of this Order, may include, without limitation, information related to research, development,

  projections, analyses or studies, market development, marketing, sales, promotion, profits or

  losses, costs, revenues, other financial or marketing information, pricing, purchasing, contracting,

  customers or patients, employee labor relations, or other confidential or proprietary information.

          2.     Designation of Confidential Information

         Confidential Information, as the term is defined herein, and information derived therefrom,

  may be designated as such by a party in writing, or orally if recorded as part of a deposition or
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 5 of 14



  court proceeding. Information designated as Confidential Information may include information

  disclosed during interviews, depositions, court proceedings, settlement discussions, or in a

  document, answer to an interrogatory, admission, production of tangible evidence, testimony, or

  other discovery response or objection to discovery. Information that a producing party has made

  generally available to the public, whether or not such publication was made in connection with

  this lawsuit, shall not be designated as Confidential Information. A party may designate as

  "Attorneys' Eyes Only" any Confidential Information that consists of highly proprietary business

  information, which should not be disclosed to any party's operational and business personnel,

  including, without limitation, business strategy information, pricing information, and trade secrets.

  Defendants may also designate as "Outside Counsel Only" any Confidential Information that as

  the designating party they reasonably and in good faith believe is of such a commercially or

  competitively sensitive nature that disclosure to persons other than those listed in Paragraph 6 as

  being appropriate recipients of same could reasonably be expected to result in injury.

         3.      Identification of Documents Containing Confidential Information

         A producing party shall, at the time of production of a document, designate to the other

  parties which documents are considered Confidential Information by including on the document

  (or otherwise marking the document in a way that brings to the attention of a reasonable examiner,

  upon inspection of the document itself, the request for confidential treatment) the legend

  "CONFIDENTIAL,"          "CONFIDENTIAL ATTORNEYS'                     EYES         ONLY,"          or

  "CONFIDENTIAL- OUTSIDE COUNSEL ONLY."

          Interrogatory answers, responses to requests for admission or production, deposition

  transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote, summarize, or contain

  Confidential Information may also be stamped accordingly.
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 6 of 14



          4.      Limit on Copying

          Confidential Information may be copied and summaries, digests, or abstracts may be made,

  but all such copies, summaries, digests, and abstracts shall be regarded as Confidential Information

  and subject to the provisions of this Order.

          5.      Protection of Confidentiality

          Confidential Information and any notes, summaries, digests, memoranda, exhibits, or other

  documents that include or describe Confidential Information shall be retained by counsel of record

  and shall not be disclosed to any person except as provided herein. Persons to whom access to

  Confidential Information is given pursuant to this Order shall keep, and shall employ reasonable

  precautions to keep, Confidential Information secure in accordance with the purposes and intent

  of this Order. Absent agreement of the producing party or Order of the Court, Confidential

  Information shall not be used for any purpose other than litigating this action.

          6.      Access to Confidential Inforn1ation

          Counsel for all parties are to be governed by the following restrictions in the use and

  disclosure of the Confidential Information produced and information derived therefrom.

          Except on further application to the Court, Confidential Information may not be disclosed

  except for the purpose of litigating this action. For that purpose only, counsel for the parties may

  disclose such information to: (a) the Court and its support staff; (b) court or deposition reporters;

  (c) counsel of record in this litigation; (d) shareholders, partners, associates, secretaries, paralegal

  assistants, and employees of counsel of record, but only to the extent reasonably necessary to

  render professional services in this litigation; (e) named parties and their corporate affiliates,

  officers, directors, employers, employees, or agents, but only to the extent reasonably necessary
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 7 of 14



  to render professional services in this litigation; (f) persons with prior knowledge of the

  Confidential Information; and (g) jurors.

         Confidential Information designated as "Attorneys' Eyes Only" may only be disclosed to:

  (a) the Court and its support staff; (b) court or deposition reporters; (c) counsel of record in this

  litigation; (d) shareholders, partners, associates, secretaries, paralegal assistants, and employees of

  counsel of record, but only to the extent reasonably necessary to render professional services in

  this litigation; (e) persons with prior knowledge of the Confidential Information; (f) the inhouse

  attorney (or attorneys) with responsibility for managing this litigation for each Defendant, as well

  as any in-house attorney in that person's (or persons') supervisory chain (including each

  Defendant's general counsel), and assigned paralegal(s) or administrative staff.

         Confidential Information designated as "Outside Counsel Only" may only be disclosed to:

  (a) the Court and its support staff; (b) court or deposition reporters; (c) counsel of record in this

  litigation; (d) shareholders, partners, associates, secretaries, paralegal assistants, and employees of

  counsel of record, but only to the extent reasonably necessary to render professional services in

  this litigation; and (e) persons with prior knowledge of the Confidential Information.

         In addition, for the purpose of litigating this action, Confidential Information, whether

  designated "Confidential," "Confidential - Attorneys' Eyes Only," or "Confidential - Outside

  Counsel Only," may be disclosed to (a) outside consulting or testifying experts or other consultants

  retained for the purpose of assisting counsel and/or the parties in the litigation; (b) employees of

  third-party contractors providing litigation support services; and (c) non-party witnesses, only to

  the extent counsel believes in good faith that the witness has prior knowledge of the Confidential

  Information; provided, however, that in all such cases the individual to whom disclosure is to be

  made has signed a confidentiality agreement, substantially in the form of Exhibit A hereto,
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 8 of 14



  containing the recital that the signatory has read and understands this Order and agrees to be bound

  by its terms, which agreement shall be retained by counsel of record for the party making the

  disclosure.

         Nothing in this provision shall limit any party's ability to seek additional protection for any

  particular Confidential Information pursuant to Section 10 of this Order ("Right to Seek Additional

  Protection").

         7.       Depositions

         Nothing contained in this Order shall prevent the use of Confidential Information, as

  defined herein, at depositions, with appropriate safeguards. In particular, unless otherwise agreed

  by the parties, a deponent who is not a party or a present officer, director, employee, or

  representative of a party shall not be examined about Confidential Information and shall not have

  Confidential Information revealed to him or her unless he or she has been furnished with a copy

  of this Order and has read and signed a confidentiality agreement in the form of Exhibit A. Persons

  in attendance at depositions, other than those listed in Paragraph 6, may be limited at the request

  of a party during the disclosure of Confidential Information.

         A party may designate on the record information disclosed during a deposition as

  Confidential Information. Regardless of whether such information was designated as Confidential

  Information at the time of the deposition, each party shall have thirty (30) calendar days after the

  deposition transcript has been made available to designate as Confidential Information those

  portions of the deposition testimony or exhibits that they deem to contain or reveal Confidential

  Information.

          Until expiration of the thirty (30)-day period, the entire deposition transcript shall be

  treated as Confidential Information under this Order, unless otherwise agreed by the parties. If no
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 9 of 14



  party timely affirmatively designates information disclosed during a deposition as Confidential

  Information, then upon expiration of the thirty (30)-day period, none of the deposition or its

  exhibits (except those previously designated as Confidential Information) will be treated as

  designated.

         If all or part of the transcript of deposition testimony or exhibits are treated as Confidential

  Information (whether by automatic operation of this Order or by a party so designating), but are

  used in other depositions, such Confidential Information and all portions of the transcripts of such

  other depositions and exhibits thereto that refer to such Confidential Information shall be treated

  as designated, and if filed with the Court, shall be filed in accordance with Paragraph 8 below.

         8.      Procedure for Filing Confidential Information to be Filed with Court Under Seal

         All portions of any pleadings, motions, briefs, memoranda, or other documents filed with

  the Court purporting to reproduce, summarize, or paraphrase Confidential Information shall be

  redacted, filed under seal, or submitted to the Court in such other manner as the parties may agree

  in writing or the Court may order. A copy of the pleading, motion, brief, memorandum, or other

  document, as the case may be, shall be filed in the public record with the confidential material

  redacted.

         9.      Dispute as to Confidentiality

         A party may contest the designation of any information as Confidential Information. A

  failure to challenge the designation shall not constitute agreement that the designation is valid and

  shall not prejudice any party. However, a party must challenge the other party's designation of a

  document as containing Confidential Information no later than sixty (60) days before the pretrial

  conference or thirty (30) days after receipt of the designation of the document as confidential

  (whichever is later), or be deemed to have waived its right to challenge that designation.
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 10 of 14



          To contest confidentiality designation, any party shall first object, in writing, to another

   party's designation of information as Confidential Information. The parties must meet and confer

   in good faith to try and resolve the contesting party's objection. If, and only if, the parties are

   unable to resolve the dispute within thirty (30) calendar days of receipt of that writing and

   following a telephonic meet and confer, then the party alleging that the specified information is

   not Confidential Information shall, within ten (10) calendar days thereafter, seek an appropriate

   order from the Court. The party alleging that the specified information is Confidential Information

   shall have the burden of proving by a preponderance of the evidence that the material is properly

   classified for the protection sought. The information shall be treated as so designated by all parties

   until the motion is decided by the Court.

          10.     Right to Seek Additional Protection

          Any party may seek additional protection from the disclosure and use of any documents or

   information for which it believes this Order does not provide adequate protection, or with respect

   to documents and information that it believes are not subject to disclosure pursuant to applicable

   statutes, rules, regulations, or other applicable law.

          11.     Amendment

          This Order may be amended by the written agreement of counsel for the parties in the form

   of a stipulation subject to approval by the Court. Nothing in this Order shall prevent any party

   from seeking modification of this Order by the Court or from compelling or objecting to discovery

   that it believes to be otherwise improper for any reason cognizable under the Federal Rules of Civil

   Procedure or Evidence.

           12.    Oral Argument. Trial. and Post-Trial
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 11 of 14



           This Order does not apply to oral arguments before the Court, nor does it apply to a trial

   by the triers of fact in this case, although any party may seek a protective order with respect thereto.

   This Order shall apply post-trial to any designated information not in the public record.

           13.     Disposition on Termination of Action

           All provisions of this Order restricting the use of Confidential Information shall continue

   to be binding on the Parties and all persons who have received information under this Order, after

   the conclusion of this action. Within sixty (60) days of the entry of any Judgment or Order

   terminating this action against one or more parties, including any appeals, and unless the parties

   agree otherwise, each party shall:

           a.      assemble and either tum over to counsel for the terminated producing party or
                   destroy all documents designated as Confidential Information produced by that
                   party, all copies thereof, and all materials, documents, summaries, digests, and
                   abstracts containing Confidential Information and all copies thereof, provided,
                   however, that counsel of record for each party may retain one set of pleadings,
                   documents filed with the Court, depositions, and discovery responses, and may
                   retain any documents and copies thereof that are work product, said materials to
                   remain subject to this Order; and

           b.      each party's counsel shall certify in writing that the procedures set forth in
                   Paragraph 13(a) above have been completed.

           14.     Retained Jurisdiction

           The Court retains jurisdiction to make such amendments, modifications, and additions to

   this Order as deemed appropriate. The Court further retains jurisdiction to resolve any disputes

   concerning the disposition of materials containing Confidential Information at the termination of

   this action.

           15.     No Waiver of Privilege or Work-Product Protection

           If information subject to a claim of attorney-client privilege, work-product protection, or

   any other privilege or immunity is inadvertently, mistakenly, or otherwise produced, such
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 12 of 14



   production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any

   claim of privilege, work-product protection, or other privilege or immunity for such information

   under the law. If a party has inadvertently, mistakenly, or otherwise produced information subject

   to a claim of immunity or privilege, and if the producing party makes a request for the return of

   such information, the information, including all copies and any analyses, memoranda or notes

   which were internally generated based upon such information, shall be either destroyed and/or

   returned immediately to counsel for the producing party within five (5) business days of receipt of

   such request.

            16.    Use of Own Materials

            Nothing in this order shall prevent a Designating Party from any use of its own documents

   and information.

            17.    Non-Parties

            Any non-parties who produce information in this Litigation may avail themselves of the

   provisions of this Order, and Discovery Material produced by any non-party shall be treated by

   the parties in conformance with this Order. A non-party shall designate any Protected Discovery

   Material in a manner consistent with the procedures described in this Order.

            18.    Reservation of Rights

            This Order shall not enlarge or affect the proper scope of discovery in this action. No Party

   waives any right it otherwise would have to object to disclosing or producing any information on

   any ground not addressed in this Order, and no Party waives any right to object on any ground to

   the admissibility, introduction, or use as evidence of any Confidential Information covered by this

   Order.
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 13 of 14



          DONE AND ORDERED in Chambers at Miami, Florida, this ___ day of

   _____________________ 2019.



                                                ___________________________________
                                                JOSE E. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE


   Copies furnished to:

   All counsel of record
Case 1:19-cv-24512-JEM Document 15 Entered on FLSD Docket 02/08/2020 Page 14 of 14



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                        Case No. 19-cv-24512
   LILIANA MUNOZ,

          Plaintiff,

   v.

   DOLLAR TREE STORES, INC.,

         Defendant.
   ___________________________________/

                               CONFIDENTIALITY AGREEMENT

          I, __________________________________, hereby agree to be bound by the

   Confidentiality Order dated _____________________ 2019, entered in the above-captioned

   litigation pending in the United States District Court for the Southern District of Florida, Miami

   Division.



                                                       ____________________________________
                                                       Signature


                                                       ____________________________________
                                                       Date
